/4-&4
“Z Department of Health and Human Services RECEIVED JUL 05 2018

 

, Office of the Secretary

OFFICE OF MEDICARE HEARINGS AND APPEALS

Arlington Field Office

2550 South Clark Street, Suite 3001
Arlington, VA 22202

571-457-7313 (ALJ Holt Team)
703-603-1812 (Fax)

Date: June 28, 2019

PARRISH LAW OFFICES
ATTN: DEBRA M. PARRISH
788 WASHINGTON RD.
PITTSBURGH, PA 15228

NOTICE OF DECISION

Appellant:
OMHA Appeal Number: 1-8429016928

Enclosed is the decision for the above case. This decision is based on the administrative record,
including any evidence or testimony presented at the hearing, if one was held. The decision is _
not precedential, does not release the appellant from civil or criminal liability, and may be
reopened at any time if it was procured by fraud or similar fault. In addition, the decision may
be reopened within 180 calendar days from the date of the decision for good cause. Good cause
exists when there is new and material evidence that was not available or known at the time of the
decision and may result in a different conclusion, or when the evidence that was considered
clearly shows on its face that an obvious error was made at the time of the decision.

What if I disagree with the decision?

If you disagree with the decision, you may file an appeal with the Medicare Appeals Council.
Other parties may also appeal the decision. In addition, the Medicare Appeals Council may
decide to review the decision on its own motion. If no party appeals the decision and the
Medicare Appeals Council does not review the decision, the decision is binding on all parties and
you and the other parties will not have the right to ask a federal court to review the decision,

If you are not already represented, you may appoint an attorney or other person to represent you.
How much time do I have to file an appeal?

The Medicare Appeals Council must receive your written appeal within 60 calendar days of the
date that you receive this notice. The Medicare Appeals Council assumes you received this

notice 5 calendar days after the date of the notice unless you show that you did not receive it
within the 5-day period.

OMHA-1051 Page 1 of 4
Case 1:20-cv-00194-WCG Filed 10/17/20 Page 1of 24 Document 37-1
The Medicare Appeals Council will dismiss a late request for review unless you show that you
had a good reason for not filing it on time.

How do I file an appeal?

To appeal, you must ask the Medicare Appeals Council to review the decision. Your appeal
must be in writing, except that a request for expedited review of a Part D decision may be made
orally as described below. Your appeal must identify the parts of the decision that you disagree
with, and explain why you disagree.

You may submit a written request for review to the Medicare Appeals Council using one of three
available methods: mail, fax, or electronic filing (E-File). Please do not submit your request
for review using more than one method. Regardless of how you file your appeal, you must
always send a copy of your written request for review to the other parties who received a
copy of the decision.

If you are filing a written request for review, you may use the enclosed Request for Review (form
DAB-101), or you may write a letter containing the following:

e The beneficiary’s/enrollee’s name (and telephone number for Part D appeals);

e The beneficiary’s/enrollee’s Medicare number (Health Insurance Claim Number or
Medicare Beneficiary Identifier);

The item(s), service(s), or specific Part D drug(s) in dispute;

The specific date(s) the item(s) or service(s) were provided, if applicable;

For Part D appeals, the plan name;

For Part D appeals, the OMHA Appeal Number on the adjudicator’s decision;

For Part D appeals requesting expedited review, a statement that you are requesting
expedited review;

The date of the adjudicator’s decision (not required for Part D appeals): and

Your name and signature, and, if applicable, the name and signature of your
-representative.

Filing by mail: |
Mail your appeal and a copy of the enclosed decision to:
Department of Health and Human Services
Departmental Appeals Board
Medicare Appeals Council, MS 6127
Cohen Building Room G-644
- 330 Independence Ave., S.W.
Washington, D.C. 20201
Filing by fax:
Fax your appeal and a copy of the enclosed decision to (202) 565-0227.

Filing by computer:

OMHA-1051 Page 2 of 4
Case 1:20-cv-00194-WCG Filed 10/17/20 Page 2 of 24 Document 37-1
Using your web browser, visit the Medicare Operations Division Electronic Filing System
(MOD E-File) website at https://dab.efile.hhs.gov/mod.

To file a new appeal using MOD E-File, you will need to register by:

(1) Clicking Register on the MOD E-File home page;
(2) Entering the information requested on the “Register New Account” form; and.
(3) Clicking Register Account at the bottom of the form.

You will use the email address and password you provided during registration to access MOD E-
File at https://dab.efile.hhs.gov/mod/users/new. You will be able to use MOD E-File to file
and access the specific materials for appeals to which you are a party or a party’s representative.
You may check the status of any appeal on the website homepage without registering.

Once registered, you may file your appeal by:

(1) Logging into MOD E-File;

(2) Clicking the File New Appeal menu button on the top right of the screen;

(3) Selecting the type of appeal you are filing (Request for Review or Request for
Escalation); and

(4) Entering the requested Appeal Information and uploading the requested Appeal
Documents on the “File New Appeal — Medicare Operations Division” form. You are
required to provide information and documents marked with an asterisk.

At a minimum, the Medicare Appeals Council requires an appellant to file a signed Request for
Review and a copy of the enclosed decision. All documents should be submitted in Portable
Document Format (PDF) whenever possible. Any document, including a Request for Review,
will be deemed to have been filed on a given day, if it is uploaded to MOD E-File on or before
11:59 p.m. EST of that day.

Currently, the documents that may be filed electronically are the:

_ (1) Request for Review;

(2) Appointment of Representative form (OMB Form 0938-0950);
(3) Copy of Administrative Law Judge or attorney adjudicator decision;
(4) Memorandum or brief or other written statement in support of your appeal; and
(5) Request to Withdraw your appeal |

No other documents aside from the five (5) listed categories above may be submitted
through MOD E-File.

Filing by oral request (for expedited review only):
Oral requests for expedited review of a Part D decision may be made by telephone to (866) 365-

8204. You must provide the information listed in the bullet points above and a statement that
you are requesting an expedited review within 60 calendar days after receipt of this notice of

OMHA-1051 Page 3 of 4
Case 1:20-cv-00194-WCG Filed 10/17/20 Page 3 of 24 Document 37-1
decision. The Medicare Appeals Council will document the oral request in writing and maintain
the documentation in the case file.

Please note that your request for review will only be expedited if (1) the appeal involves an issue
specified in 42 C.F.R. § 423.566(b), but does not include solely a request for payment of a Part D
drug that has already been furnished, and (2) the prescribing physician (or other prescriber)
indicates, or the Medicare Appeals Council determines, that the standard time frame may
seriously jeopardize your life, health, or ability to regain maximum function.

How will the Medicare Appeals Council respond to my appeal?

The Medicare Appeals Council will limit its review to the issues raised in the appeal, unless the
appeal is filed by an unrepresented beneficiary/enrollee. It may change the parts of the decision
that you agree with. It may adopt, modify, or reverse the decision, in whole or in part, or it may
send the case back to OMHA for further action. It may also dismiss your appeal.

Questions?

You may call or write our office. A toll-free phone number and mailing address are at the top of
this notice.

Additional information about filing an appeal with the Medicare Appeals Council is available at
http://www.bhs.gov/dab/. You can also call the Medicare Appeals Council’s staff in the
Medicare Operations Division of the Departmental Appeals Board at (202) 565-0100 or

(866) 365-8204 (toll free), if you have questions about filing an appeal.

ce:
Novocure Inc. C2C Innovative Solutions, Inc.
195 Commerce Way DME QIC Appeals—ALJ
Portsmouth, NH 03801 P.O. Box 44006
Jacksonville, FL 32231-4006
Enclosures:
DAB-101, Request for Review
OMHA-001, Notice of Nondiscrimination
OMHA-152, Decision
OMHA-156, Exhibit List
OMHA-1051 Page 4 of 4

Case 1:20-cv-00194-WCG Filed 10/17/20 Page 4 of 24 Document 37-1
\

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES (DHHS) / DEPARTMENTAL APPEALS BOARD Form DAB-101 (08/09)
REQUEST FOR REVIEW OF ADMINISTRATIVE LAW JUDGE (ALJ) MEDICARE DECISION / DISMISSAL

 

1. APPELLANT (the party requesting review) 2. ALJ APPEAL NUMBER (on the decision or dismissal)

 

3. BENEFICIARY* 4, HEALTH INSURANCE CLAIM NUMBER (HICN)*

 

“If the request involves multiple claims or multiple beneficiaries, attach a list of beneficiaries, HICNs, or other
information to identify all claims being appealed.

5. PROVIDER, PRACTITIONER, OR SUPPLIER 6. SPECIFIC ITEM(S) OR SERVICE(S)

 

 

7. Medicare claim type: [_] Part A L_] Part B L_|Part C - Medicare Advantage
[_] Part D - Medicare Prescription Drug Plan _[_] Entitlement/enrollment for Part A or Part B

 

8. Does this request involve authorization for an item or service that has not yet been fumished?
[_] Yes If Yes, skip to Block 8,
[-] No If No, Specific Dates of Service:

 

9. If the request involves authorization for a prescription drug under Medicare Part D, would application of the
standard appellate timeframe seriously jeopardize the beneficiary's life, health, or ability to regain maximum
function (as documented by a physician) such that expedited review is appropriate? [_] Yes L] No -

| request that the Medicare Appeals Council review the ALJ's [_] decision or [_] dismissal order [check one]
dated . | disagree with the ALJ’s action because (specify the parts of the ALu's
decision or dismissal you disagree with and why you think the ALJ was wrong):

 

 

 

 

(Attach additional sheets if you need more space)

PLEASE ATTACH A COPY OF THE ALJ DECISION OR DISMISSAL ORDER YOU ARE APPEALING.

eee eee SN

 

 

 

 

 

DATE DATE
APPELLANT'S SIGNATURE (the party requesting REPRESENTATIVE’S SIGNATURE (include signed
review) — appointment if not already submitted.)
PRINT NAME — . PRINT NAME
ADDRESS ADDRESS .
_ CITY, STATE, ZIP CODE CITY, STATE, ZIP CODE
TELEPHONE NUMBER FAX NUMBER | E-MAIL TELEPHONE NUMBER) |FAXNUMBER _ | E-MAIL

 

 

 

 

 

 

(SEE FURTHER INSTRUCTIONS ON PAGE 2)

Case 1:20-cv-00194-WCG Filed 10/17/20. Page 5 of 24 Document 37-1
Form DAB-101 (08/09) ° ,

If you have additional evidence, submit it with this request for review. If you need more time, you must request an
extension of time in writing now, explaining why you are unable to submit the evidence or legal argument now.

if you are a provider, supplier, or a beneficiary represented by a provider or supplier, and your case was
reconsidered by a Qualified Independent Contractor (QIC), the Medicare Appeals Council will not consider new
evidence related to issues the QIC has already considered unless you show that you have a good reason for
submitting it for the first time to the Medicare Appeals Council.

IMPORTANT: Include the HICN and ALJ Appeal Number on any letter or other material you submit.

This request must be received within 60 calendar days after you receive the ALJ's decision or dismissal, unless we
extend the time limit for good cause. We assume you received the decision or dismissal 5.calendar days after it was
issued, unless you show you received it later. If this request will not be received within 65 calendar days from the
date on the decision or dismissal order, please explain why on a separate sheet.

You must file your request for review in writing with the Medicare Appeals Council at:

Department of Health and Human Services
Departmental Appeals Board

Medicare Appeals Council, MS 6127
Cohen Building Room G-644

330 Independence Ave., S.W.
Washington, D.C. 20201

You may send the request for review by U.S. Mail, a common carrier such as FedEx, or by fax to (202) 565-0227. If
you send a fax, please do not also mail a copy. You must send a copy of your appeal to the other parties and
indicate that all parties, to include all beneficiaries, have been copied on the request for review. For

claims involving multiple beneficiaries, you may submit a copy of the cover letters issued or a spreadsheet
of the beneficiaries and addresses who received a copy of the request for review.

If you have any questions about your request for review or wish to request expedited review of a claim involving
authorization of your prescription drug under Medicare Part D, you may call the Medicare Appeals Council's staff in
the Medicare Operations Division of the Departmental Appeals Board at (202) 565-0100. You may also visit our
web site at www.hhs.gov/dab for additional information on how to file your request for review.

 

PRIVACY ACT STATEMENT

The collection of information on this form is authorized by the Social Security Act (section 205(a) of title Il, section 702
of title VII, section 1155 of Title XI, and sections 1852(g)(5), 1869(b)(1), 1871, 1872, and 1876(c)(5)(B) of title XVIII,
as appropriate). The information provided will be used to further document your claim. Information requested on this
form is voluntary, but failure to provide all or any part of the requested information may affect the determination of
your claim. Information you furnish on this form may be disclosed by the Department of Health and Human Services
or the Social Security Administration to another person or governmental agency only with respect to programs under
the Social Security Act and to comply with Federal laws requiring the disclosure of information or the exchange of
information between the Department of Health and Human Services, the Social Security Administration, or other
agencies.

Case 1:20-cv-00194-WCG Filed 10/17/20 Page 6 of 24 Document 37-1
DEPARTMENT OF HEALTH AND HUMAN SERVICES
OFFICE OF MEDICARE HEARINGS AND APPEALS

NOTICE OF NONDISCRIMINATION

The Office of Medicare Hearings and Appeals (OMHA) complies with applicable Federal civil
rights laws and does not discriminate on the basis of race, color, national origin, age, disability.
or sex. OMHA does not exclude people or treat them differently because of race, color, national
origin, age. disability, or sex.

OMHA:

e Provides free aids and services to people with disabilities to communicate effectively
with us. such as:
© Qualified sign language interpreters
© TTY calls that are initiated by the caller through a public relay service
o Written information in other formats (large print, audio, accessible electronic formats,
other formats)

e Provides free language services to people whose primary language is not English, such
as:
© Qualified interpreters
o Information written in other languages

If you need these services, contact (866) 207-4466,

If you believe that OMHA has failed to provide these services or discriminated in another way
on the basis of race, color, national origin, age, disability, or sex, you can file a civil rights
complaint with the U.S. Department of Health and Human Services, Office for Civil Rights,
electronically through the Office for Civil Rights Complaint Portal, available at
https://ocrportal.hhs.gov/ocr/porta Vlobby.jsf or by mail or phone at:

U.S. Department of Health and Human Services
200 Independence Avenue, SW

Room S509F, HHH Building

Washington, D.C. 20201

1-800-368-1019, 800-537-7697 (TDD)

Complaint forms are available at http//www.hhs.gov/ocr/office/file/inde x. html.

 

ATENCION: si habla espafiol, tiene a su disposicién servicios gratuitos de asistencia linglifstica.
Liame al (866) 207-4466.

HE: MRR, RARE BERRIS. 382X866) 207-4466.

OMHA-001 (10/2016) Page 1 of 2

Case 1:20-cv-00194-WCG Filed 10/17/20 Page 7 of 24 Document 37-1
PAUNAWA: Kung nagsasalita ka ng Tagalog, maaari kang gumamit ng mga serbisyo ng tulong
sa wika nang walang bayad. Tumawag sa (866) 207-4466,

CHU Y: Néu ban ndi Tiéng Viét, 06 cdc dich vu hé tro ngdn nett mién phi danh cho ban. Goi sé
(866) 207-4466.

ATTENTION: Si vous parlez francais, des services d'aide linguistique vous sont proposés
gratuitement. Appelez le (866) 207-4466,

(866) 207-4466 Aye ceenil Ghpally ll 6) 5 Ay galll bacliuall Lead cb call) 63) Cuascti CuiS {3 Ala gale

EU SSS NSA SS, CH NA AWAS SSe WsSda - WSC.

(866) 207-4466 HOS MSH SAAQ,

ACHTUNG: Wenn Sie Deutsch sprechen, stehen thnen kostenlos — sprachliche
Hilfsdienstle istungen zur Verfiigung. Rufnummer: (866) 207-4466.

BHAMAHMWE: Ecau ppt ropopure Ha pycCKOM A3biKke, TO BaM JOCTYHHbl OecmiaTHEe youyrH
nepepojia. 3BoHuTre (866) 207-4466.

ATANSYON: Si w pale Kreyol Ayisyen, gen sévis éd pou lang ki disponib gratis pou ou. Rele
(866) 207-4466.

care @: af ary fed) ares F at areh few ava AF wrar wersar Aart sates Fi
(866) 207-4466 Te Hier Bey

ATENCAO: Se fala portugués, encontram-se disponiveis servigos linguisticos, gratis. Ligue
para (866) 207-4466.

ATTENZIONE: In caso la lingua parlata sia Titaliano, sono disponibili servizi di assistenza
linguistica gratuit, Chiamare il numero (866) 207-4466.

UWAGA: Jezeli méwisz po polsku, mozesz skorzystaé z bezplatne; pomocy jezykowe).
Zadzwon pod numer (866) 207-4466.

(866) 207-4466 G28 SES - Ga Guiana Qype Cake Galas 6S sae gS Ob) Sl gieun piles gull 8) loys

 

lf you need large print, please call 1-866-207-4466

 

OMHA-007 (10/2016) Page 2 of 2

Case 1:20-cv-00194-WCG Filed 10/17/20 Page 8 of 24 Document 37-1
 

wi SERV By
a nn

ZZ Department of Health and Human Services

oy

4
%
nT

OFFICE OF MEDICARE HEARINGS AND APPEALS
Arlington, Virginia

sa WEAR,
ak tte,
a

   
  
  
  
 
   

Appeal of: OMHA Appeal No.: —:1-8429016928
QIC Appeal No.: 1-8292970718

Enrollee: Medicare: Part B-DME

Medicare No.: Before: Leslie Holt

Administrative Law Judge

DECISION

Medicare Part B does not cover the Appellant’s Tumor Treatment Fields Therapy (TTFT), or electrical
stimulation device used for cancer treatment (E0766), as the record failed to establish medical
reasonableness and necessity set forth in the LCD L34823, CMS Manuals, and Title XVIII §§
1862(a)(1)(A)-of the Social Security Act. Accordingly, an UNFAVORABLE decision is entered for

(the “Appellant’/“Beneficiary”). The Supplier’s liability for the cost of the non-covered items
may not be limited pursuant to Title XVIII § 1879 of the Social Security Act. —

PROCEDURAL HISTORY

The Appellant/Beneficiary submitted claims to the Medicare Administrative Contractor (“Contractor”)
seeking payment for the Tumor Treatment Field Therapy (TTFT) (E0766) for treatment of Grade II
glioma/oligoastrocytoma furnished to the Beneficiary on June 11, 2018, July 11, 2018, and August 11,
2018 (“Dates of Service”). The Contractor denied coverage initially, and upheld this decision on
redetermination, findings that tumor treatment field therapy was not covered by Medicare because the
currently published studies and medical literature did not clearly document the effectiveness of the
device. (Exh. 1, pp. 1-6; Exh. 2, pp. 30-33).

The Appellant requested that a Qualified Independent Contractor (“QIC”) reconsider the Contractor’s
denial. (Exh, 2, pp. 19-20). On March 19, 2019, the QIC issued an unfavorable reconsideration decision,
concluding that the peer-reviewed and evidence based literature regarding clinical trials of TTFT were
limited in number and not non-biased, as the clinical trials were not independent and were funded by
Novocure. Furthermore, it noted that the DME MACs have not issued a new LCD differentiating or
providing coverage for newly diagnosed glioblastoma. It found the Supplier, Novocure, Inc., liable for
the denied charges, as the Beneficiary was not given advance notice that Medicare would likely deny
payment. (Exh. 2, pp. 1-12).

On April 3, 2019, the Office of Medicare Hearings and Appeals (“OMHA”) received the Appellant’s
request for a hearing before an Administrative Law Judge (“ALJ”). (Exh. 3). As the Appellant’s request

Case 1:20-cv-00194-WCG Filed 10/17/20 Page 9 of 24 Document 37-1
 

ALJ Appeal No. 1-8429016928

was timely filed and the amount in controversy meets the jurisdictional requirements, this appeal is
properly before OMHA. 42 C.F.R. §§ 405.1002, 405.1006.

A telephonic hearing was held on June 3, 2019. The Appellant/Beneficiary was represented by counsel,
Debra Parrish, Esq. and witness Julia Miles, R.N., of Novocure, Inc., the Supplier, who also participated
in the hearing. All were sworn and both provided argument and testimony. Prior to the hearing, the
Appellant’s representative submitted a prehearing brief for the record. (Exh. 4, pp. 13-20). The MAC,
Noridian, provided a position paper on the appeal. (Exh. 4, pp. 21-24). These materials are not new
evidence and therefore no separate analysis of admissibility is necessary. All exhibits were admitted into
evidence without objection. (Hearing CD).

ISSUES

 

Whether Medicare Part B covers Tumor Treatment Fields Therapy (TTFT), or electrical stimulation:
device used for cancer. treatment (E0766), furnished to the Beneficiary/Appellant on the Dates of
Service, and if not, whether Title XVIII § 1879 of the Act limits the liability of the Beneficiary or
Supplier with respect to any non-covered services.

FINDINGS OF FACT

1. The casefile contained the Supplier’s “Assessment of Need” form, dated December 4, 2015. Notes
indicated the Beneficiary was not able to speak in full sentences and that he had short term. memory
issues. It took him awhile to get words out and he used a walker most of the time, supplementing with a
wheelchair for long distances, (Exh. 1, p. 26).

2. The casefile contained an Optune Service Agreement signed by the Beneficiary on December 11,
2015, indicating that the Beneficiary agreed to various supply terms and warranties, and to participate in
treatment education sessions conducted by Supplier personnel. It included the signed patient information
and consent form: and the delivery confirmation indicating that the items were received by the
Beneficiary on December 11, 2015. (Exh. 1, pp. 27-41).

3. On April 5, 2017, a neurology progress note indicated that in 2013 the Beneficiary was found to
have grade II oligoastrocytoma. He completed 10 cycles of Temodar and had a difficult treatment course
including multiple breakthrough seizures and impairments of consciousness of unclear etiology. He
started on Optune on December 11, 2015. During the April 5" visit, he denied any headaches, nausea,
vomiting, or seizures. His word finding issues were unchanged but stable. His MRI from the visit
showed stable enhancement of left posteriors corpus callosum, stable enhancement in periventricular
lesions, stable enhancements in the left insular cortex, stable flair in the left frontal lobe, and new
lesions. The note indicated that the brain MRI was stable, that the Beneficiary was clinically stable, and
that he had improved markedly since the initiation of Optune therapy, which he was tolerating well. The
plan to treat the multifocal astrocytoma was intermittent brain MRIs and to continue Optune. Other drug
regimens would be considered if there was further progression. (Exh. 2, pp. 25-28; Exh. 1, pp. 43-46).

4. The casefile contained an Optune prescription form signed by the physician on April 13, 2018, for
six months of Optune (formerly the NovoTTF-100A System). It as a renewal order. The Beneficiary’s
diagnosis was multifocal astrocytoma. (Exh. 1, p. 21).

Page 2 of 13
Case 1:20-cv-00194-WCG Filed 10/17/20 Page 10 of 24 Document 37-1
ALJ Appeal No, 1-8429016928

5, Monthly invoices dated June 11, July 11, and August 11, 2018 indicated that the Beneficiary was
billed $21,000 per month by the Supplier for the NovoTTF-100A System plus transducers. (Exh. 1, pp.
40-12).

6. The casefile contained a manual regarding instructions for use of Optune (NovoTFF-100A System).
(Exh. 1, pp. 72-96).

7. The casefile contained a number of background materials regarding the use of NovoTFF-100A
System for treatment of glioblastoma (clinical trials, approvals, and medical articles, etc.)!:

« A copy of the NCCN Guidelines in Oncology (Exh. 1, pp. 47-49)

© A Journal of the American Medical Association article entitled “Effect of Tumior-
Treating Fields Plus Maintenance Temozolomide vs Maintenance Temozolomide Alone
on Survival in Patients With Glioblastoma” (Exh. 1, pp. 50-60)

¢ A Journal of the American Medical Association article entitled “Maintenance Therapy
With Tumor-Treating Fields Plus Temozolomide vs Temozolomide Alone for
Glioblastoma” dated December 15, 2015 (Exh. 1, pp. 61-71)

© The Supplier-produced NovoTFF-100A System Product Dossier for pre-market approval
by the FDA for treatment for recurrent glioblastoma multiforme (Exh. 1, pp. 104-153)

e The April 8, 2011 letter from the FDA approving the pre-market application for approval
for the NovoTTF-100A System for treatment of adult patients with histologically-
confirmed glioblastoma multiforme following histologically or radiologically confirmed
recurrence in the supratentorial region of the brain after receiving chemotherapy. (Exh. 1,
pp. 99-103) ,

¢ Other medical journal articles discussing trials or studies regarding NovoTTF-L00A for
treatment of glioblastomas (Exh. 1, pp. 97, 154-217; Exh. 2, p. 35)

e A July 26, 2013 letter from CMS responding to an inquiry requesting an informal benefit
category determination for the NovoTFF-100A System; CMS concluded that the
NovoTTF-100A System fell within the DME benefit category (Exh. 1, p. 98)

¢ A November 27, 2013 letter from CMS regarding a request to establish two new Level II
HCPCS codes to identify Tumor Treating Fields Electronic Field Generator and System
Components; CMS modified the codeset following workgroup deliberation and
established a national code set: E0766, Electrical Stimulation Device Used For Cancer .
Treatment, Includes All Accessories, Any Type and A4555, Electrode/tranducer for use
with electrical stimulation device used for cancer treatment, replacement only (Exh. 2,
pp. 36-41)

e Medicare Contractor decision finding that TTFT or electrical field therapy (E0766) was
covered under Medicare or Medicare Advantage (Exh. 1, pp. 218-220) .

8. The casefile contained a July 11, 2016 letter written by the Beneficiary appealing Medicare’s denial
of his physician’s prior authorization request for coverage of TTF therapy using the Optune system. He
noted that the FDA had approved the treatment for his cancer and noted that his brain tumor was no
longer responding to chemotherapy and radiation. He began using Optune on December 11, 2015.

 

' The Appellant’s representative provided a CD with additional attachments along with its prehearing brief. The CD included
published scientific and medical articles from 2018 and 2018, as well as textbook chapters and a bibliography of TTFT
articles. The Appellant’s also provided the DME MAC proposed LCD. The CD attached to the casefile and noted in Exh. 4).

Page 3 of 13

Case 1:20-cv-00194-WCG _FEiled 10/17/20 Page 11o0f24 Document 37-1
 

ALI Appeal No. 1-8429016928

Optune was the best option to treat the fatal disease as there were limited treatment options. He has had
no side effects from Optune and believes it is helping, as his tumor is slow growing now. (Exh. 1, pp.
13-14),

9. An August 29, 2016 Medicare Appeal Request written and signed by requested
Medicare coverage and payment of Optune for the Beneficiary. The letter stated that the National
Comprehensive Cancer Network (“NCCN”) Guidelines were updated in 2015 to include TTFields
treatment for recurrent glioblastomas, and demonstrated the favorabie outcomes of TTFields therapy
using Optune in treating patients such as the Beneficiary. He reviewed the Beneficiary’s clinical history
and reiterated the difficulty in treating glioblastoma. The letter discussed the process/approach of
Optune therapy and recent clinical trial findings/outcomes, and noted other insurance plans or payers
that had approved coverage for use of TTFT for the Beneficiary’s diagnosis. It noted that the Federal
Drug Administration approved the Optune device under the pre-market approval process in April 2011.
(Exh. 1, pp. 15-20).

i0. An August 26, 2016 letter of medical necessity, signed by requested
authorization of benefits coverage for Optune for the Beneficiary. The letter stated that the NCCN
Guidelines were updated in 2015 to include TTFields treatment for recurrent glioblastomas, and
demonstrated the favorable outcomes of TTFields therapy using Optune in treating patients such as the
Beneficiary. It noted that the FDA approved the Optune device under the pre-market approval process in
April 2011. (Exh. 1, pp. 23-25).

11. The Appellant’s representative’s letter requesting an ALJ hearing noted that the device and TTFT
treatment was approved by the FDA as safe and effective for treatment of glioblastomas. She noted that
the Beneficiary’s Grade II glioma has progressed and that the progression of lower-grade gliomas are
typically considered instances of glioblastoma. Grade II gliomas have a close clinical connection to
glioblastomas, a Grade IV glioma. She stated that TTFT is covered by large national payers and that
Medicare has paid for numerous claims for medically indistinguishable beneficiaries. She argued that
the QIC’s determination regarding the lack of peer-reviewed articles and inadequate scope and breath
was incorrect, as multiple peer-reviewed articles showed the effectiveness of TTFT. She further argued
that the LCD record showed that DMACs had failed to update the LCD to reflect consideration of
developments that had occurred in the past five years. She noted that on March, 6, 2019, the Carrier
Advisory Committee recommended Medicare coverage of TTFT, finding that peer-reviewed literature
showed the treatment to be safe and effective. (Exh. 3, pp. 1-3).

LEGAL FRAMEWORK
I, Administrative Law Judge Authority — Jurisdiction, Scope of Review and Standard of Review

Medicare appeals involve a four-level process. First, individuals or organizations seeking payment under
the Medicare Program submit claims to Medicare Administrative Contractors (“Contractors”) who make
initial determinations, and if appealed, redeterminations. 42 C.F.R. § 405.904. The individual or
organization may further appeal to a second reviewing entity known as Qualified Independent
Contractor (“QICs”). QICs issue reconsideration decisions. Jd. Thereafter, third level appeals are made
to the Office of Medicare Hearings and Appeals (“OMHA”) for a hearing before an Administrative Law
Judge (“ALJ”). A hearing will be held provided there is a sufficient amount in controversy and the
request for hearing is timely filed. Title XVIII § 1869(b)(1)(A) of the Social Security Act. OMHA is

Page 4 of 13

Case 1:20-cv-00194-WCG Filed 10/17/20 Page 12 of 24 Document 37-1
 

ALJ Appeal No. 1-8429016928

staffed with ALJs who. are qualified and appointed pursuant to the Administrative Procedure Act, 5
U.S.C. §§ 500-596 (2012), and conduct de novo hearings of fact and law. Title XVIII § 1869 of the Act; .
see 42 C.F.R. § 405.1000(d); 74 Fed. Reg. 65,296, 65,316 (Dec. 9, 2009). To be considered timely filed
and therefore entitled to a hearing before an ALJ, a request must generally be filed within 65 days of the
QIC’s reconsideration decision, and the amount in controversy must meet the annual threshold
established by the Secretary of the Department of Health and Human Services. 42 C.F.R. §§ 405.1002,
1006.

The ALI will consider all issues decided in the initial determination, redetermination, or reconsideration
decisions that were not decided entirely in Appellant’s favor. 42 C.F.R. § 405.1032(a). However, if the
evidence presented before or during the hearing causes the ALJ to question a favorable portion of the
prior determination or decision, he or she will notify the Appellant and will consider it an issue at the
heating. Jd. The ALJ may decide a case on-the-record and not conduct an oral hearing if the evidence in
the hearing record supports a finding in favor of appellants on every issue or the appellant waives their
right to a hearing. 42 C.F.R. § 405.1038(a){b).

Il, Principles of Law — Part B Durable Medical Equipment Benefit, Statutes and Regulations

The Social Security Act Amendments of 1965 (Pub. Law 89-97, 79 Stat. 286) created the Medicare
Program, a federal health insurance program for the elderly (65 years of age and older), disabled, and
individuals with specific illnesses, found in Title XVIII of the Social Security Act (the “Act”). 42 U.S.C.
§ 1395 et seq.; Title XVIII § 1811 of the Act. Medicare was originally comprised of two parts: Medicare
Part A, the Hospital Insurance program, found at Title XVIII §§ 1811 to 1821 of the Act, and Medicare
Part B, the Supplementary Medical Insurance program, found at Title XVIII §§ 1831 to 1848 of the Act.

Part B provides enrolled beneficiaries insurance coverage for a variety of “medical and other health
services” and supplies furnished by physicians or by others in connection with physicians’ services,
outpatient hospital services, and a number of other specific health-related items and services as set forth
in Title XVII § 1832 of the Act. Individuals participate voluntarily in the Medicare Part B program and
pay a monthly premium. Title XVIII §§ 1839-1840 of the Act.

Coverage under Part B entitles a beneficiary to have payments made on his or her behalf for reasonable
and necessary items of durable medical equipment (“DME”). Title XVIII § 1832 (a)(2)(G) (covering
“covered items” which are defined in Title XVIII § 1834(a)(13) to mean durable medical equipment);
Title XVIII § 1832(a)(1)(covering “medical and other health services,” which in Title XVIII §
1861(s)(6) includes durable medical equipment). Title XVIII § 1861(n) of the Act defines DME to ~
include a variety of equipment and supplies including, but not limited to, oxygen tents, hospital beds,
wheelchairs, and blood glucose monitors and test strips.

As a condition for payment, Section 6407 of the Patient Protection and Affordable Care Act of 2010,
(Pub. Law 111-148, 124 Stat. 119) created Title XVIII § 1834(a)(11)(b) of the Act, which requires
documentation that a physician, PA, NP or CNS has had a face-to-face encounter examination with a
beneficiary in the six (6) months prior to the written order for certain items of DME. The specific list of
items of DME affected by this requirement was listed in 77 Fed. Reg. 44798 (July 30, 2012). The face-
to-face requirement is effective for dates of service beginning in October 2013. Note this section does
not apply to Power Mobility Devices (“PMDs”) as these items are covered under a separate requirement.
CMS, Medicare Learning Network (MLN) Matters: MM8304 (Eff. July 1, 2013).

Page 5 of 13

Case 1:20-cv-00194-WCG_ Filed 10/17/20 Page 13 of 24 Document 37-1
 

ALJ Appeal No. 1-8429016928

Medicare covers only those items and services that are reasonable and necessary for treatment of the
beneficiary’s illness or injury and are supported by sufficient medical documentation to establish
compliance with Medicare guidelines, Title XVIII §§ 1862(a)(1)(A), XVIII § 1833(e) of the Act.

Section 1833(e) of the Act states that “[n]o payment shall be made to any provider of services or other
person under this part unless there has been furnished such information as may be necessary in order to
determine the amounts due such provider or other person under this part for the period with respect to
which the amounts are being paid or for any prior period.”

The Medicare program found in Title XVII of the Act is administered through the Centers for Medicare
and Medicaid Services (“CMS”), a component of the United States Department of Health and Human
Services (“HHS”). CMS promulgates regulations found at Title 42 of the Code of Federal Regulations
for administration of the Medicare program. Medicare Part B pays for the rental or purchase of durable
medical equipment, if the equipment is used in the patient’s home or in an institution that is used as a
home. 42 C.F.R. §§ 410.38(a), 410.10(h). DME is defined as equipment furnished by a supplier or home
health agency that (1) can withstand repeated use, (2) has an expected life of at least 3 years, (3) is
primarily and customarily used to serve a medical purpose, (4) generally is not useful to an individual in
the absence of an illness or injury, and (5) is appropriate for use in the home. 42 C.F.R. § 414.202.

HI. Principles of Law — Part B Durable Medical Equipment Benefit, National and Local Policy
Guidance

A National Coverage Determination (“NCD”) is a determination by the Secretary of whether a particular
item or service is covered by Medicare on a national basis. 42 C.F.R. § 405.1060. The NCDs are made
under Title XVII § 1862(a)(1) of the Act as well as under other applicable provisions. 42 C.F.R. §
405.1060(a)(3). Notably, an NCD is binding on fiscal intermediaries, carriers, QIOs, QICs, ALJs, and
the MAC. 42 C.F.R. § 405.1060(a)(4). With respect to ALJ review, an ALJ may not disregard, set
aside, or otherwise review an NCD. 42 C.F.R. § 405.1060(b)(1). However, an ALJ may review the facts
of a particular case to determine whether an NCD applies to a specific claim for benefits and, if so,
whether the NCD was applied correctly to the claim.

In this case, there is no NCD that specifically discusses Tumor Treatment Fields Therapy (TTFT) or an
electrical stimulation device used for cancer treatment (E0766). However, NCD 280.1 provides
guidance to facilitate the A/B MAC and DME MACs processing of claims. Specifically, when an A/B
MAC or DME MAC receives a claim for an item of equipment which does not appear to fall logically
into any of the generic categories listed at Section 280.1, the A/B MAC or DME MAC has the authority
and responsibility for deciding whether those items are covered under the DME benefit. CMS, Medicare
National Coverage Determinations Manual, (Internet-Only Manual Publ'n 100-3) ch. 1, § 280.1.

CMS promulgates Medicare Manuals, which represent CMS’ program issuances, day-to-day operating
instructions, policies, and procedures that are based on statutes, regulations, guidelines, models, and
directives. The CMS program components, providers, contractors, Medicare Advantage organizations
and state survey agencies use the manuals to administer CMS programs. Under 42 C.F.R. § 405.1062,
ALJs are not bound by the manuals, but must give them substantial deference if they apply to a
particular case.

Page 6 of 13
Case 1:20-cv-00194-WCG Filed 10/17/20 Page 14 of 24 Document 37-1
 

ALJ Appeal No. 1-8429016928

Medicare coverage principles for DME are outlined in the Medicare Benefit Policy Manual (“MBPM”),
(internet-Only Manual Publ'n 100-2) ch. 15, § 110.

Section 522 of the Benefits Improvement and Protection Act (“BIPA”) of 2000, (Pub. Law 106-554,
114 Stat. 2763) created the term “local coverage determination” (“LCD”). An LCD is a decision by a
Contractor whether to cover a particular item or service in their jurisdiction based on its reasonableness
and medical necessity. These are administrative and educational tools to assist providers in submitting
correct claims for payment.

In this case, the Jurisdiction C DME MAC describes its criteria for coverage of Tumor Treatment Fields
Therapy (TTFT), including HCPCS code E0766 (electrical stimulation device used for cancer treatment,
includes all accessories, any type), in LCD L34823 Tumor Treatment Field Therapy and Policy Article
A52711 Tumor Treatment Field Therapy. The relevant sections are included below.

LCD Tumor Treatment Field Therapy (TTFT) (34823) (Revision effective date: for services
performed on or after January 1, 2017)

Coverage Indications, Limitations, and/or Medical Necessity

For any item to be covered by Medicare, it must 1) be eligible for a defined Medicare benefit category,
2) be reasonable and necessary for the diagnosis or treatment of illness or injury or to improve the
functioning of a malformed body member, and 3) meet all other applicable Medicare statutory and
regulatory requirements.

The purpose of a Local Coverage Determination (LCD) is to provide information regarding “reasonable
and necessary” criteria based on Social Security Act § 1862(a)(1)(A) provisions.

In addition to the “reasonable and necessary” criteria contained in this LCD there are other payment
tules, which are discussed in the following documents that must also be met prior to Medicare
reimbursement:

e¢ The LCD-related Standard Documentation Requirements Article, located at the bottom of
this policy under the Related Local Coverage Documents section. .

e The LCD-related Policy Article, located at the bottom of this policy under the Related
Local Coverage Documents section.

Refer to the Supplier Manual for additional information on documentation requirements.
Refer to the DME MAC web sites for additional bulletin articles and other publications

related to this LCD.
For the items addressed in this LCD, the “reasonable and necessary” criteria, based on Social Security
Act § 1862(a)(1)(A) provisions, are defined by the following coverage indications, limitations and/or
medical necessity.

Tumor treatment field therapy (E0766) will be denied as not reasonable and necessary.

GENERAL

Page 7 of 13

Case 1:20-cv-00194-WCG Filed 10/17/20 Page 15 of 24 Document 37-1
 

ALJ Appeal No. 1-8429016928

A Detailed Written Order (DWO) (if applicable) must be received by the supplier before a claim is .
submitted. If the supplier bills for an item addressed in this policy without first receiving a completed
DWO, the claim shall be denied as not reasonable and necessary.

An item/service is correctly coded when it meets all the coding guidelines listed in CMS HCPCS
guidelines, LCDs, LCD-related Policy Articles, or DME MAC articles. Claims that do not meet coding
guidelines shall be denied as not reasonable and necessary/incorrectly coded.

Proof of delivery (POD) is a Supplier Standard and DMEPOS Suppliers are required to maintain POD
documentation in their files. Proof of delivery documentation must be made available to the Medicare
contractor upon request. All services that do not have appropriate proof of delivery from the supplier
shall be denied as not reasonable and necessary.

DOCUMENTATION REQUIREMENTS

Section 1833(e) of the Social Security Act precludes payment to any provider of services unless “there
has been furnished such information as may be necessary in order to determine the amounts due such
provider.” It is expected that the beneficiary’s medical records will reflect the need for the care
provided. The beneficiary's medical records include the physician’s office records, hospital records,
nursing home records, home health agency records, records from other healthcare professionals and test
reports. This documentation must be available upon request.

GENERAL DOCUMENTATION REQUIREMENTS

In order to justify payment for DMEPOS items, suppliers must meet the following requirements:
e Prescription (orders)
* Medical Record Information (including continued need/use if applicable)
e Correct Coding
e Proof of Delivery

Refer to the LCD-related Standard Documentation Requirements article, located at the bottom of this
policy under the Related Local Coverage Documents section for additional information regarding these
requirements.

Refer to the Supplier Manual for additional information on documentation requirements.

Refer to the DME MAC web sites for additional bulletin articles and other publications related to this
LCD,

POLICY SPECIFIC DOCUMENTATION REQUIREMENTS

Items covered in this LCD have additional policy-specific requirements that must be met prior to
Medicare reimbursement. .

Refer to the LCD-related Policy article, located at the bottom of this policy under the Related Local
Coverage Documents section for additional information

Page 8 of 13
Case 1:20-cv-00194-WCG_ Filed 10/17/20 Page 16 of 24 Document 37-1

 
 

ALJ Appeal No. 1-8429016928

Tumor Treatment Field Therapy (TTFT) Policy Article (A52711) (Revision effective date 1/1/2017)
NON-MEDICAL NECESSITY COVERAGE AND PAYMENT RULES:

For any item to be covered by Medicare, it must 1) be eligible for a defined Medicare benefit category,
2) be reasonable and necessary for the diagnosis or treatment of illness or injury or to improve the
functioning of a malformed body member, and 3) meet all other applicable Medicare statutory and
regulatory requirements.

Information provided in this policy article relates to determinations other than those based on Social
Security Act §1862(a)(1)(A) provisions (i.e. “reasonable and necessary”). Tumor treatment field therapy
devices are covered under the Durable Medical Equipment benefit (Social Security Act §1861(s)(6)). In
order for a beneficiary’s equipment to be eligible for reimbursement the reasonable and necessary
(R&N) requirements set out in the related Local Coverage Determination must be met. In addition, there
are specific statutory payment policy requirements, discussed below, that also must be met.

Code E0766 is in the frequent and substantial service payment category. Items included in this payment
category are reimbursed a single monthly fee schedule amount for the device and all related supplies and
accessories. Separate billing of supplies and/or accessories will be denied as unbundling.

Code A4555 is not valid for billing to Medicare. If code A4555 is billed, it will be denied as an invalid
code.

POLICY SPECIFIC DOCUMENTATION REQUIREMENTS

In addition to policy specific documentation requirements, there are general documentation requirements
that are applicable to all DMEPOS policies. These general requirements are located in the
DOCUMENTATION REQUIREMENTS section of the LCD.

Refer to the LCD-related Standard Documentation Requirements article, located at the bottom of this
Policy Article under the Related Local Coverage Documents section for additional information
regarding GENERAL DOCUMENTATION REQUIREMENTS and the POLICY SPECIFIC
DOCUMENTATION REQUIREMENTS.

CODING GUIDELINES

Code E0766 describes devices that generate electromagnetic fields utilized in the treatment of cancer.
The electromagnetic energy generated is transmitted to the body by means of surface electrodes or
transducers.

This code is inclusive of all associated supplies necessary for the effective use of code E0766 including,
but not limited to, transducers/surface electrodes, lead wires, adhesive patches, connectors, conductive

gel and skin preps.

Suppliers should contact the Pricing, Data Analysis and Coding (PDAC) Contractor for guidance on the
correct coding of these items.

Page 9 of 13

Case 1:20-cv-00194-WCG Filed 10/17/20 Page 17 of 24 Document 37-1
 

ALI Appeal No. 1-8429016928

IV. Principles of Law, Liability

Under Title XVIII § 1879 of the Act, Beneficiary and/or Provider liability for non-covered Medicare
services may be limited under particular circumstances. In pertinent part, limitation of liability may
apply to items or services that are excluded under Title XVIII §§ 1862(a)(1)(A) and 1862(a)(9) of the
Act, or by reason of a coverage denial described in subsection 1879(g).

Pursuant to Title XVIII § 1879(a)(2) of the Act, Medicare will limit the Beneficiary’s liability for non-
covered services if he or she did not know, and could not reasonably have been expected to know, that
said services were non-covered. Title XVII § 1879(a)(2) of the Act also limits the Provider or
Supplier’s liability for non-covered services if it did not know, and could not reasonably have been
expected to know, that said services were non-covered. When both the Beneficiary and the Provider’s
liability may be limited under Title XVII § 1879 of the Act, Medicare payment will be made as though
Title XVIII §§ 1862(a)(1)(A), 1862(a)(9) or. 1879(g) of the Act did not apply. Federal regulation sets
forth the criteria for determining who knew that services were excluded from coverage as not reasonable
and necessary. 42 C.F.R. §§ 411.404 and 411.406.

ANALYSIS

At issue is Medicare Part B coverage for the Appellant’s Tumor Treatment Fields Therapy, or the
electrical stimulation device used for cancer treatment (E0766). The QIC denied coverage, concluding
that the peer-reviewed and evidence based literature regarding clinical trials of TTFT were limited in
number and not non-biased, as the clinical trials were not independent and were funded by Novocure.
Furthermore, it noted that the DME MACs have not issued a new LCD differentiating or providing
coverage for newly diagnosed glioblastoma. It found the Supplier, Novocure, Inc., liable for the denied
charges, as the Beneficiary was not given advance notice that Medicare would likely deny payment.
(Exh. 2, pp. 1-12).

The Appellant’s representative argued that there was no basis to deny Medicare coverage of the TTFT
device that has shown to be safe and effective treatment for treatment of glioblastomas, specifically
noting that peer-reviewed literature supported the safety and efficacy of the device and TTFT for
treatment of the Beneficiary’s condition. She contended that that the progression of lower-grade gliomas
are typically considered instances of glioblastoma. She stated that TTFT is covered by large national
payers and that Medicare has paid for numerous claims for medically indistinguishable beneficiaries.
She argued that the QIC’s determination regarding the lack of peer-reviewed articles and inadequate
scope and breath was incorrect, as multiple peer-reviewed articles showed the effectiveness of TTFT.
She further argued that the LCD record showed that DMACs had failed to update the LCD to reflect
consideration of developments that had occurred in the past five years. She noted that on March, 6,
2019, the Carrier Advisory Committee recommended Medicare coverage of TTFT, finding that peer-
reviewed literature showed the treatment to be safe and effective. (Exh. 3, pp. 1-3; Hearing CD). It is
well established that “a claimant . . . has the burden of proving entitlement to Medicare benefits.”
Friedman y. Sec'y of Dept. of Health and Hum. Servs., 819 F.2d 42, 45 (2d Cir. 1987). Accordingly, it is
the Appellant’s burden to establish that the TIFT or electrical stimulation device used for cancer
treatment (E0766) was reasonable and necessary for treatment of the Beneficiary’s condition and
otherwise met Medicare coverage criteria.

Page 10 of 13

Case 1:20-cv-00194-WCG Filed 10/17/20 Page 18 of 24 Document 37-1
ALJ Appeal No. 1-8429016928

Despite the above-mentioned argument supporting the efficacy of the TTFT device, Medicare guidelines
are clear that TTFT is not covered. The applicable LCD L34823 states, in relevant part, “[t]umor

treatment field therapy (E0766) will be denied as not reasonable and necessary.” The related Policy
Article A52711, states that: oO

“{iJnformation provided in this policy article relates to determinations other than those
based on Social Security Act §1862(a)(1)(A) provisions (ie: “reasonable and
necessary”), Tumor treatment field therapy devices are covered under the Durable
Medical Equipment benefit (Social Security Act §1861(s)(6)). In order for a beneficiary’s
equipment to be eligible for reimbursement the reasonable and necessary (R&N)
requirements set out in the related Local Coverage Determination must be met. In
addition, there are specific statutory payment policy requirements, discussed [in the
policy article], that also must be met.”

The HCPCS code for the TTFT device at issue is E0766, Because TTFT is explicitly categorized by
_ LCD L34823 as not reasonable and necessary, payment for it cannot be made under the durable medical
equipment benefit under Title XVIII § 1861{n) of the Social Security Act. The Appellant’s
representative asserts that the applicable LCD has not been updated and fails to reflect consideration of
developments that have occurred in the past five years and therefore that the ALJ should decline to
apply the LCD in this. case (Exh. 3, p. 2). In support of such contention, the Appellant provided a
Departmental Appeals Board (“DAB”) Order in response to the Appellant’s LCD complaint, finding that
the LCD’s record was insufficient to support the validity of the LCD and ordering the parties to indicate
whether the record should be closed or whether the parties wanted to engage in discovery or otherwise
provide other evidence. (Exh. 4, pp. 27-31). The DAB Order notes that the contractor has proposed to
remove the categorical prohibition on coverage of TFTT to permit coverage if specific criteria are met.”
(Exh. 4, p. 30). The Appellant further notes that on March 6, 2019, the Carrier Advisory Committee
recommended Medicare coverage of TTFT, finding that peer-reviewed literature showed the treatment
to be safe and effective. (Exh. 3, p. 2). The Appellant also provided the proposed LCD for Tumor
Treatment Field Therapy (DL34823). (See Attached CD at Exh. 4). The Appellant’s arguments
regarding the current LCD’s insufficiency, the related DAB developments challenging that LCD, the
recent recommendations of the Carrier Advisory Committee, and the proposed LCD, while perhaps
indicative of future coverage potential, do not change the fact that a new LCD or contractor-issued
policy guidance regarding the coverage of TTFT has not yet been formally published or effectuated. The
record in this case before OMHA contains the contactors’ proposed LCD referenced by the Appellant.
The LCD-related DAB proceedings are still ongoing. However, the current LCD L34823 previously
cited in this decision remains in effect and indicates non-coverage of TTFT; a proposed LCD does not
overrule the LCD’s non-coverage provisions. For all the foregoing reasons, the applicable guidance in
this case is the LCD L34823.

There is little doubt as to to the seriousness of the Beneficiary’s diagnosis and the hoped for benefit and
efficacy of the Optune device and TTFT in treating the Beneficiary’s condition. The content and
reasonableness of the LCD has been appropriately challenged through a separate reconsideration request
to CMS and related DAB proceedings. Concerns that an LCD ‘is not supported by the medical
community or medical research are not a basis for an ALJ to decline application of a relevant LCD.
Although not bound by LCDs, Medicare regulations require ALJs to “give substantial deference to these
policies if they are applicable to a particular case.” 42 C.F.R. §405.1062(a), The ALJ must explain the
reasons why the policy was not followed, and any deviation from the LCD does not have precedential

Page 11 of 13

Case 1:20-cv-00194-WCG_ Filed 10/17/20 Page 19 of 24 Document 37-1

 
 

ALI Appeal No. 1-8429016928

effect. 42 C.F.R. §405.1062(b). However, the ALJ “may not set aside or review the validity of [an LCD]
for purposes of a claim appeal.” 42 C.F.R. §405.1062(c). Specifically with respect to tumor treatment
field therapy, an ALJ cannot question the validity of a contractor’s LCD or substitute one’s own
judgment on review of the medical research for the medical judgment of the contractor which
determined categorically that the device is not reasonable and necessary. Cases involving coverage
determinations are not the proper forum for inquiries into the medical reasonableness of otherwise fully
considered coverage determinations. LCD L34823, the LCD in effect, states that TTFT (E0766)
treatment is non-covered because it is not reasonable and necessary. Because TTFT is categorized by the
LCD as not reasonable and necessary, payment for it cannot be made under the durable medical
equipment benefit under Title XVIII § 1861(n) of the Social Security Act.

Therefore, the Tumor Treatment Fields Therapy (or electrical stimulation device used for cancer
treatment - E0766) provided to the Beneficiary on the Dates of Service, is not reasonable and necessary
pursuant to Title XVIII § 1862(a)(1)(A) of the Act and therefore not covered by Medicare Part B.

Limitation of Liability

Under Title XVIII § 1879, Beneficiary and/or Provider/Supplier liability for non-covered Medicare
items may be limited under particular circumstances. In pertinent part, limitation of liability may apply
to items or services that are excluded under Title XVIII § 1862(a)(1)(A) of the Act. For reasons
explained above, the items in this case are ultimately non-covered pursuant to Title XVIII §
1862(a)(1)(A) of the Act; therefore, Title XVIII § 1879 of the Act may apply.

Pursuant to Title XVIII § 1879(a)(2) of the Act, Medicare will limit the Beneficiary’s liability for non-
covered services if he or she did not know, and could not reasonably have been expected to know, that
said services were non-covered. Title XVIII § 1879{a)(2) of the Act also limits the Provider or
Supplier’s liability for non-covered services if it did not know, and could not reasonably have been
expected to know, that said services were non-covered. When both the Beneficiary and the Provider’s
liability may be limited under Title XVIII § 1879 of the Act, Medicare Part B payment will be made as
though Title XVIII §§1862(a)(1)(A), 1862(a)(9) or 1879(g) of the Act did not apply.

A beneficiary who receives services that are not reasonable and necessary under Title XVIII §
1862(a)(1)(A) is considered to have known that the services were not covered if written notice of non-
coverage was furnished. In this case, the record contains an indication that the Beneficiary received
written notice of non-coverage for Tumor Treatment Fields Therapy (electrical stimulation device used
for cancer treatment, E0766). The casefile contained a July 11, 2016 letter written by the Beneficiary
appealing Medicare’s denial of his physician’s authorization request for-coverage of TTF therapy using
the Optune system. It appears that as of July 11, 2016 that the Beneficiary was reasonably expected to
know that the item at issue was non-covered. (Exh. 1, pp. 13-14).

In this case, the Beneficiary knew that Medicare Part B would not cover the Tumor Treatment Fields
Therapy (electrical stimulation device used for cancer treatment, E0766). Accordingly, pursuant to Title
XVIII § 1879 of the Act the Beneficiary is liable for the non-covered items.

Page 12 of 13
Case 1:20-cv-00194-WCG Filed 10/17/20 Page 20 of 24 Document 37-1
ALJ Appeal No. 1-8429016928

CONCLUSIONS OF LAW

The electrical stimulation device (Optune) used for cancer treatment (TTFT) (HCPCS E0766) provided
to the Beneficiary on the Dates of Service, is not reasonable and necessary pursuant to Title XVII §
1862(a)(1)(A) of the Act and therefore not covered by Medicare Part B. The Beneficiary is liable for the
non-covered items.

ORDER

The Medicare Contractor is hereby DIRECTED to process the claim in accordance with this decision.

SO ORDERED . | | j ha-
Dated: JUN 28 2019 |

Leslie Holt
U.S. Administrative Law Judge

 

 

Enclosures: Form OMHA-156, Exhibit List

Page 13 of 13

Case 1:20-cv-00194-WCG Filed 10/17/20 Page 21 of 24 Document 37-1

 
Case 1:20-cv-00194-WCG Filed 10/17/20 Page 22 of 24 Document 37-1
SERVICY
ae Be

 

rs % Department of Health and Human Services

§ SP OFFICE OF MEDICARE HEARINGS AND APPEALS

% C Arlington, Virginia
Appeal of: OMHA Appeal No.: 1-8429016928

QIC Appeal No.: 1-8292970718
Enrollee: Medicare: Part B-DME
Medicare No.: Before: Leslie Holt
Administrative Law Judge

 

en

 

 

 

 

EXHIBIT LIST
EXHIBIT DESCRIPTION PAGE
NUMBER NUMBERS
1 Initial Determination, Redetermination Request and Procedural 1-220
Documentation; Medical and Other Documents Received by CMS
Contractors
2 Reconsideration Request and Procedural Documentation; Medical and 1-41
Other Documentation Submitted to Level 2 CMS Contractors
3 Beneficiary’s Representative Request for ALJ Hearing, Appointment 1-14

of Representative, Certificate of Service, and List of Exhibits: 4-3-19

Provider Request for ALJ Hearing and Position Statement: 4-19-19

 

 

4 OMHA Proceedings
e Notice of Hearing: 5-14-19 1-8
e Representative Response to Notice of Hearing: 5-17-19 9-10
e MAC NOI to Participate in ALJ Hearing: 5-20-19 1 3oONDIS C
e Representative Pre-Hearing Brief: 5-20-19 91-26
e MAC Position Statement: 5-24-19 27-31

e TTFT-ALJ Decision Re: LCD Sufficiency Challenge: 6-3-19

 

 

 

Dated: June 28, 2019

OMHA-156 Page 1 of 1

Case 1:20-cv-00194-WCG Filed 10/17/20 Page 23 of 24 Document 37-1

 
Case 1:20-cv-00194-WCG Filed 10/17/20 Page 24 of 24 Document 37-1
